Filed pursuant to Rule 424(b)(3) File No. 333-119338 April 21, 2008 SUPPLEMENT DATED APRIL 21, 2, 2007 Dear Investor(s): GRANT PARK FUTURES FUND MARCH PERFORMANCE UPDATE FUND MARCH 2008 YTD Total NAV NAV/Unit Grant Park Futures Fund Class A Units -0.63% 11.69% $75.1M $1,462.501 Grant Park Futures Fund Class B Units -0.70% 11.45% $437.5M $1,273.470 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Long positions in the softs/agricultural commodities sector were the primary contributors to this month’s losses.Positions in the soybean complex sustained setbacks as soybean prices closed at a new 3-month low after reports showed an increase in 2008 U.S. planting estimates.A sell-off in the coffee market added to losses as analysts suggested that investors liquidated profitable long positions in the wake of February’s rally in commodity prices. Long metals positions, both in the industrial and precious sectors, registered losses as a mid-month rally in the U.S. dollar drove commodity prices lower.Positions in gold, copper, palladium, and platinum were the biggest contributors to sector losses. Grant Park experienced modest gains in the equity indices sector, as profitable positions in the European indices outweighed losses incurred from positions in the U.S. and Japanese equity markets. Fueled by a falling Japanese government bond market, the fixed income sector registered gains this past month.After a powerful surge in February, analysts charged the sell-off in the Japanese fixed income markets to poor results posted from the most recent Japanese bond auction. Next to the currency sector, positions in the energy markets were the most profitable for Grant Park.A late-month rally across the sector added gains to long positions.Analysts suggest that the linchpin to rising energy prices was a March 21st Department of Energy Report that quoted big drops in refinery utilization rates. Lastly, currency positions were profitable with the bulk of the gains coming from the euro and Japanese yen markets.Despite the brief mid-month dollar rally, the euro reached new all-time highs against the greenback, as talk of a U.S. recession was accompanied by the news of J.P. Morgan’s buyout of Bear Stearns.The Japanese yen fluctuated intra-month on increased fears of a U.S. recession and falling demand for Japanese fixed income products, before finishing the month lower against the dollar, producing modest gains for the portfolio’s short yen positions. OTHER FUND NEWS We are pleased to announce that your monthly Grant Park statements are now available via the Client Services link on our website at www.dearborncapital.com.If you no longer wish to receive your paper copy via regular mail you are asked to return a signed document acknowledging this which is available on our website. If you have any questions or concerns regarding your account, please do not hesitate to call our offices at (312) 756-4450 or e-mail us at funds@dearborncapital.com. Sincerely, David Kavanagh President Enclosures PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE, OFFERING BY PROSPECTUS ONLY Daily fund performance is available on our website at www.dearborncapital.com along with weekly commentary.Weekly performance information is also available on our performance hotline at (312)788-2272 or (866) 516-1574 (toll free) 555 West JacksonSuite 600Chicago, IL fax800.217.7955 Performance Hotline: 866.516.1574 (Toll Free)www.dearborncapital.com GRANT PARK FUTURES FUND, LIMITED PARTNERSHIP ACCOUNT STATEMENT (PREPARED FROM BOOKS WITHOUT AUDIT) FOR THE MONTH ENDED MARCH 31, 2008 Statement of Income Month (A Units) In US $ Year to Date (A Units) In US $ Month (B Units) In US $ Year to Date (B Units) In US $ Month Total In US $ Year to Date Total In US $ Trading Income (Loss): Realized Trading Income (Loss) 5,096,406 12,181,623 26,801,481 64,605,620 31,897,887 76,787,243 Change in Unrealized Income (Loss) (5,409,551 ) (679,058 ) (28,448,283 ) (3,192,573 ) (33,857,834 ) (3,871,631 ) Brokerage Commissions (16,517 ) (54,548 ) (86,863 ) (290,015 ) (103,380 ) (344,563 ) Exchange, Clearing Fees and NFA charges (25,528 ) (76,536 ) (134,248 ) (406,703 ) (159,776 ) (483,239 ) Other Trading Costs (67,675 ) (183,856 ) (355,895 ) (976,334 ) (423,570 ) (1,160,190 ) Change in Accrued Commissions 4,248 10,330 22,350 54,759 26,598 65,089 Net Trading Income (Loss) (418,617 ) 11,197,955 (2,201,458 ) 59,794,754 (2,620,075 ) 70,992,709 Other Income: Interest, U.S. Obligations 40,153 150,537 211,161 801,005 251,314 951,542 Interest, Other 188,036 557,279 988,860 2,961,358 1,176,896 3,518,637 Total Income (Loss) (190,428 ) 11,905,771 (1,001,437 ) 63,557,117 (1,191,865 ) 75,462,888 Expenses: Incentive Fees to Trading Managers (114,122 ) 2,093,329 (600,155 ) 11,180,108 (714,277 ) 13,273,437 Administrative Fees 17,578 50,768 92,443 269,716 110,021 320,484 O&O Expenses 14,063 40,615 221,863 647,319 235,926 687,934 Brokerage Expenses 425,396 1,228,589 2,403,513 7,012,618 2,828,909 8,241,207 Illinois Replacement Tax Total Expenses 342,915 3,413,301 2,117,664 19,109,761 2,460,579 22,523,062 Net Income (Loss) (533,343 ) 8,492,470 (3,119,101 ) 44,447,356 (3,652,444 ) 52,939,826 Statement of Changes in Net Asset Value Beginning Balance 81,390,715 72,077,907 434,462,883 383,607,889 515,853,598 455,685,796 Additions 3,088,108 4,731,679 9,802,688 18,253,725 12,890,796 22,985,404 Net Income (Loss) (533,343 ) 8,492,470 (3,119,101 ) 44,447,356 (3,652,444 ) 52,939,826 Redemptions (8,863,564 ) (10,220,140 ) (3,622,402 ) (8,784,902 ) (12,485,966 ) (19,005,042 ) Balance at MARCH 31, 2008 75,081,916 75,081,916 437,524,068 437,524,068 512,605,984 512,605,984 Total Units Held at End of The Period 51,338.02167 343,568.37349 Net Asset Value Per Unit 1,462.501 1,273.470 Rate of Return -0.63 % 11.69 % -0.70 % 11.45 % To the best of my knowledge and belief the information contained herein is accurate and complete. DAVID KAVANAGH, PRESIDENT FOR DEARBORN CAPITAL MANAGEMENT, LLC GENERAL PARTNER OF GRANT PARK FUTURES FUND LIMITED PARTNERSHIP
